        Case 7:16-cv-03592-CS-JCM Document 470 Filed 04/24/20 Page 1 of 1
                                                                          ONE NORTH BROADWAY, SUITE 900
                                                                                  WHITE PLAINS, NY 10601
                                                                                      Phone: (914) 298-3281
                                                                                        Fax: (845) 562-3492
                                                                                          www.fbfglaw.com




                                                      April 24, 2020

Via ECF

Hon. Judith C. McCarthy
U.S. District Court for the Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

Re:      Durling v. Papa John’s International, Inc., No.: 7:16-cv-03592 (S.D.N.Y.)

Dear Judge McCarthy:

        We represent Plaintiffs in the above-captioned matter. We write jointly with Defendant
to update the Court on the progress of Opt-In Discovery, in advance of the Status Conference
call scheduled for April 27, 2020. While the Parties have conferred in good faith and each are
taking steps, as detailed below, to allow as much progress as practicable at the present, the novel
coronavirus / COVID-19 pandemic has effectively brought opt-in depositions to a stand-still.

        To-date, 37 opt-in depositions have been completed. From among the opt-in drivers
selected by Defendant for depositions, Plaintiffs’ counsel are currently contacting all those who
are located close enough to counsel that they can be met with and deposed without requiring air
travel. The Parties intend to move forward with those depositions as soon as they can safely be
scheduled. However only approximately four such drivers meet this criteria. In light of the
significant challenges presented by the current pandemic, Defendant has agreed to reduce the
overall number of opt-in depositions from the current cap of 75 to 60.

        Unfortunately, given the health and safety implications for drivers, attorneys, and court-
reporter staff, even if all four of the drivers located near Plaintiffs’ counsel are able and willing
to be deposed, there will still be 19 additional depositions that cannot practicably be completed
in the midst of the pandemic. As such, the Parties jointly respectfully request a stay on discovery
deadlines, pending the lifting of health and safety restrictions currently in place.

        While Plaintiffs and Defendant are both eager to finish this phase of discovery, we do not
believe that significant progress can be prudently made while pandemic is presenting the current
health and safety risks. Accordingly, we respectfully request that, following the April 27, 2020
status conference, a temporary stay on discovery deadlines be issued, and a follow-up status
conference be scheduled to assess a new timetable for the completion of Opt-In Discovery once
we are hopefully closer to a return to normalcy.

         We thank Your Honor for your continued attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ Jeremiah Frei-Pearson
                                                      Jeremiah Frei-Pearson


63512333v.1
